Case 2:20-cv-12088-LVP-RSW ECF No. 2 filed 08/04/20               PageID.34     Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

Donald Rouse,                        )            Case No. 8:20-cv-00954-DCC
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                        ORDER
                                     )
Dana Nessel, Michelle Doerr-Tibbits, )
Dean Alan, Peter J. Maceroni,        )
                                     )
                    Defendants.      )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

constitutional rights. ECF Nos. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge

Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On March 20, 2020, the Magistrate Judge issued a Report recommending

that the Complaint be dismissed. ECF No. 9. Plaintiff filed objections to the Report. ECF

No. 11. The Court respectfully declined to adopt the Report and remanded this action to

the Magistrate Judge for further evaluation. ECF No. 14. On July 6, 2020, the Magistrate

Judge issued a second Report recommending that this action be dismissed without

service of process or, in the alternative, transferred to the United States District Court for

the District of Michigan. ECF No. 17. Plaintiff filed objections to the Report. ECF No. 19.
Case 2:20-cv-12088-LVP-RSW ECF No. 2 filed 08/04/20                 PageID.35      Page 2 of 5



                                     APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                          ANALYSIS

       The Magistrate Judge recommends summary dismissal of this action because

Plaintiff failed to state a plausible claim for relief with respect to any claim for false arrest

or malicious prosecution, Plaintiff failed to allege more than cursory allegations against

the Defendants, Plaintiff’s false arrest claim is barred by the applicable statute of

limitations, Plaintiff’s claims are barred by the Younger abstention doctrine, Defendants

are immune from suit for any monetary damages, venue is not proper in this District, and

because Plaintiff’s claim is barred by the Rooker-Feldman doctrine to the extent he

intends to have this Court review any Michigan family court orders regarding child

                                               2
Case 2:20-cv-12088-LVP-RSW ECF No. 2 filed 08/04/20                 PageID.36        Page 3 of 5



support. In the alternative, she recommends transfer of this action to the United States

District Court for the Eastern District of Michigan.

       With respect to venue, the Magistrate Judge found that venue in this District is

improper because “all four Defendants appear to be citizens and residents of Michigan.

Further, Plaintiff appears to allege that a prosecutor and a judge in Macomb County,

Michigan, are responsible for the warrant and orders of which he complains.” In his

objections, Plaintiff argues that he “was injured in the State of South Carolina in this

district by the defendants without jurisdiction and lawful authority under the U.S.

Constitution and violated the Plaintiffs Constitutional Rights in this district.”

       Upon review, the Court agrees with the recommendation of the Magistrate Judge

that venue is not proper in this district. Federal district courts are vested with the inherent

power to control and protect the administration of court proceedings. White v. Raymark

Indus., Inc., 783 F.2d 1175, 1177 (4th Cir. 1986). A court has the power to consider sua

sponte whether venue is proper. See Jensen v. Klayman, 115 Fed. Appx. 634, 635–36

(4th Cir. 2004) (per curiam). Pursuant to 28 U.S.C. § 1391(b),

              (b) Venue in general.—A civil action may be brought in—

                 (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

                 (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred, or a substantial
              part of property that is the subject of the action is situated; or

                 (3) if there is no district in which an action may otherwise
              be brought as provided in this section, any judicial district in


                                               3
Case 2:20-cv-12088-LVP-RSW ECF No. 2 filed 08/04/20                  PageID.37      Page 4 of 5



               which any defendant is subject to the court's personal
               jurisdiction with respect to such action.

In absence of venue, a court has authority sua sponte to transfer under either 28 U.S.C.

§ 1404(a) or § 1406(a), or both. See Jensen, 115 F. App’x. at 635–36; In re Carefirst of

Md., Inc., 305 F.3d 253, 255–56 (4th Cir. 2002). 28 U.S.C. § 1406(a) provides: “The

district court of a district in which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice, transfer such case to any district

or division in which it could have been brought.”

       Here, the District of South Carolina is the wrong district for venue under 28 U.S.C.

§ 1391, as Plaintiff’s Complaint alleges that all Defendants are residents of Michigan and

the events that gave rise to this action occurred in the Eastern District of Michigan. While

Plaintiff contends that his injury occurred in South Carolina, the crux of Plaintiff’s alleged

injuries pursuant to the Fifth and Fourteenth Amendments originated in Michigan.

        The interests of justice weigh heavily in favor of transferring this action particularly

in light of the fact that Plaintiff paid the full filing fee. Further, transferring the case is in

keeping with the ultimate goal of allowing cases to be decided on their substantive merits,

as opposed to being decided on procedural grounds. See Goldlawr v. Heiman, 369 U.S.

463, 466–67 (1962); Dubin v. U.S., 380 F.2d 813, 815 (5th Cir. 1967). 1


       1 Because the court raised the issue of transfer of venue sua sponte, pursuant to
Feller v.Brock, 802 F.2d 722, 729 n.7 (4th Cir.1986), Plaintiff must be given an opportunity
to be heard before a final decision on transfer is rendered. See also Magic Toyota, Inc. v.
Southeast Toyota Distribs., Inc., 784 F. Supp. 306, 321 (D.S.C.1992); Sadighi v.
Daghighfekr, 36 F. Supp. 2d 267, 278 (D.S.C. 1999). Plaintiff’s opportunity to file timely
objections to the Report is considered to be the required opportunity to be heard under
Feller before a final decision on transfer is rendered.

                                                4
Case 2:20-cv-12088-LVP-RSW ECF No. 2 filed 08/04/20             PageID.38     Page 5 of 5



                                     CONCLUSION

      For the foregoing reasons, the Court adopts the recommendation of the Magistrate

Judge that venue is improper in this District and TRANSFERS this case to the United

States District Court for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a).

The Court specifically declines to address the remainder of the Report.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
August 3, 2020
Spartanburg, South Carolina




                                            5
